Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (U.S Pub 2014/0096967) in view of Bourrel et al (U.S Pub 2014/0041875).
Regarding Claim 1, Sharma discloses a method for recovery of hydrocarbons present in an underground formation by injection of a saline aqueous solution comprising at least one surfactant (Abstract), by means of a numerical flow simulator including at least one model of the evolution of interfacial tension between the saline aqueous solution and the hydrocarbons as a function of at least the salinity of the saline aqueous solution comprising the at least one surfactant (Figures 14-23; paragraph [0009]; Page 2, paragraphs [0012] and [0015 [Wingdings font/0xE0] Sharma discloses lowering the interfacial tension between the oil and brine downhole by utilizing suitable surfactants in the saline aqueous solutions), the method comprising:

	c) determining the at least one model of evolution of the interfacial tension by seeking constants of the at least one model of evolution of the interfacial tension by minimizing a difference between the at least one model of evolution of the interfacial tension and the measurements of the interfacial tension (Page 4, paragraph [0043]; Page 7, paragraphs [0069]-[0072]),
B) from at least the numerical flow simulator including the calibrated at least one model of the evolution of the interfacial tension, determining a scheme for recovery of the hydrocarbons from the underground formation, and recovering the hydrocarbons from the underground formation according to the scheme for recovery (Page 2, paragraph [0012]; Page 3, paragraphs [0014] and [0015]).

	Sharma, however, fails to expressly disclose:
a) determining an optimum salinity value for the saline aqueous solution comprising the at least one surfactant, the optimum salinity being such that an emulsion containing a sample of the hydrocarbons and a sample of the saline aqueous solution comprising the at least one surfactant and having a salinity corresponding to the optimum salinity value is a three-phase emulsion,
	b) preparing a plurality of emulsions containing a sample of the hydrocarbons and a sample of the saline aqueous solution comprising the at least one surfactant, the plurality of emulsions having distinct salinity values corresponding to at least the optimum salinity, to two salinity values bounding the optimum salinity in a 5% to 10% limit of the optimum salinity, a zero salinity value and a salinity value corresponding to the water solubility limit of salt in the saline aqueous solution, and measuring the interfacial tension for each of the plurality of emulsions.
Bourrel teaches the methods above by: a) determining an optimum salinity value for the saline aqueous solution comprising the at least one surfactant, the optimum salinity being such that an emulsion containing a sample of the hydrocarbons and a sample of the saline aqueous solution comprising the at least one surfactant and having a salinity corresponding to the optimum salinity value is a three-phase emulsion (Abstract; Page 2, paragraphs [0017] and [0035]; Page 3, paragraph [0051]; [0062]),
	b) preparing a plurality of emulsions containing a sample of the hydrocarbons and a sample of the saline aqueous solution comprising the at least one surfactant, the plurality of emulsions having distinct salinity values corresponding to at least the optimum salinity, to two salinity values bounding the optimum salinity in a 5% to 10% limit of the optimum salinity, a zero salinity value and a salinity value corresponding to the water solubility limit of salt in the saline aqueous solution, and measuring the interfacial tension for each of the plurality of emulsions (Page 2, paragraph [0035]; Page 3, paragraph [0051]; [0062]; paragraphs [0070]-[0071] and paragraphs [0072]-[0079] [Wingdings font/0xE0] Bourrel teaches various surfactant compositions with different salinity values) for the purpose of providing various surfactant compositions with different salinity values and utilizing the surfactant compositions in order to optimize the enhancement of oil recovery downhole (Abstract; Page 4, paragraphs [0065] and [0075]-[0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Sharma to include preparing an emulsion containing the saline aqueous solution and a surfactant and determining the optimum salinity value for, as taught by Bourrel, because doing so would help provide various surfactant compositions with different salinity values and determining which surfactant compositions best optimizes the enhancement of oil recovery downhole.

Regarding Claim 3, Sharma in view of Bourrel teach the method as claimed in claim 1, wherein a) determining an optimum salinity value includes:  defining a plurality of salinity values for the saline aqueous solution comprising the at least one surfactant (Bourrel:  Abstract; Page 2, paragraphs [0017]), generating a plurality of emulsions, each containing a sample of the hydrocarbons and a sample of the saline aqueous solution comprising the at least one surfactant for one of the values of the plurality of salinity values (Bourrel:  Page 2, paragraph [0035]; Page 3, paragraph [0051]; [0062]); and determining the value of the optimum salinity by setting up a phase diagram as a function of salinity (Bourrel:  Abstract; [0062]; paragraphs [0070]-[0071] and paragraphs [0072]-[0079]).

Regarding Claim 4, Sharma discloses the method as claimed in claim 1, wherein the interfacial tension is measured using the rotating drop method (Page 4, paragraph [0043]; Page 7, paragraphs [0069]-[0072]).

Regarding Claim 5, Bourrel teaches the method as claimed in claim 1, wherein the scheme for recovery comprises at least one site for at least one injection well and/or at least one production well, and the wells of the well site are drilled by providing them with production infrastructures (Abstract; Page 6, paragraphs [0105]-[0106]).

Regarding Claim 6, Sharma discloses a method for decontamination of an underground formation, the method comprising the method for recovery as claimed in claim 1 (Abstract; Page 1, paragraphs [0008]-[0009]; [0060]).

Regarding Claim 7, Sharma discloses a method for exploitation of hydrocarbons from underground formation, the method comprising the method for recovery as claimed in claim 1 (Abstract; Page 1, paragraphs [0008]-[0009]; [0060]).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Moene et al (U.S Pub 2014/0008271) – discloses methods of separating hydrocarbon phases from a mixture comprising an emulsion of water and hydrocarbons along with a surfactant (Abstract; Page 1, paragraph [0014]).  The salinity of the mixture is adjusted to release hydrocarbons and water from the emulsion wherein part of the salt-containing aqueous phase is recovered for further use (paragraph [0014]).

	Campbell et al (U.S Pub 2006/0014650) – discloses alkylxylene sulfonate surfactants for enhanced oil recovery processes (Abstract).  These surfactants specialize in providing low interfacial tension with the hydrocarbons and crude oil downhole (Page 1, paragraphs [0006]-[0008]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        


/ZAKIYA W BATES/Primary Examiner, Art Unit 3674